DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/30/19. These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a1) / (a2) as being anticipated by Cegla et al. (Pub. No.: US 2017/0333946), hereinafter, Cegla. 

an electromagnetic acoustic transducer (EMAT) [4] having: 
a ferromagnetic core (see: par. 0050); 
a plurality of permanent magnets (10) arranged peripherally around the ferromagnetic core (see: par. 0052, 0054-0055) and configured to produce a magnetic field through the ferromagnetic core; and a coil (12) configured between the ferromagnetic core and the object (2).
Regarding claim 2, Cegla discloses the apparatus of claim 1, wherein the plurality of permanent magnets (10) comprises a first magnet, a second magnet, a third magnet and a fourth magnet, and wherein each magnet faces a side of the ferromagnetic core with the same magnetic pole (see: Fig. 2, par. 0054, 0056 and 0062-0064). 

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated  by Isla, J et al., ("Optimization of the Bias Magnetic Field of Shear Wave EMATs” ), hereinafter, Isla.
Regarding clam 1, Isla discloses an apparatus for detecting or measuring corrosion or erosion in an object (the limitation is no brought into the body of the claim and is not given patentable weight), comprising: an electromagnetic acoustic transducer (EMAT) having: a ferromagnetic core (including: an electromagnetic acoustic transducer with a ferromagnetic core; abstract); a plurality of permanent magnets arranged 
Regarding claim 2, Isla discloses the apparatus of claim 1. Isla further discloses wherein the plurality of permanent magnets comprises a first magnet, a second magnet, a third magnet and a fourth magnet, and wherein each magnet faces a side of the ferromagnetic core with the same magnetic pole (the several magnets Include a first magnet, a second magnet, a third magnet and a fourth magnet, and each magnet faces a side of the ferromagnetic core with each magnet having the same magnetic pole facing the ferromagnetic core; page 1150; figure 2).
Regarding claim 10, Isla discloses the apparatus of claim 1. Isla further discloses wherein sides of a cross-section of the ferromagnetic core range from about 1/4" x 1/4" to about 1/2" x 1/2" (the ferromagnetic core is 10mm X 10mm thus the sides of a cross section of the ferromagnetic core will be 1/4" to about 1/2"; page 1156; figure 10; right column; paragraph 1).
Regarding claim 11, Isla discloses the apparatus of claim 1. Isla further discloses wherein a diameter of a cross-section of the ferromagnetic core ranges from about 1/4" to about 1/2" (the ferromagnetic core is 10mm X 10mm thus having a distance across in between 1/4“ to about 1/2"; page 1156; figure 10; right column; paragraph 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Isla, J et al., ("Optimization of the Bias Magnetic Field of Shear Wave EMATs”), hereinafter, Isla.
Regarding claim 4, Isla discloses the apparatus of claim 2, wherein the first permanent magnet has a first width facing the ferromagnetic core (the first magnet has a first width facing the ferromagnetic core as shown; page 1150; figure 2), and the second permanent magnet has a second width facing the ferromagnetic core (the second has a second width facing the ferromagnetic core as shown (see page 1150 and figure 2). However, Isla fails to disclose and wherein the first width and the second width are different. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Isla so to incorporate shapes and sized magnets so as to manipulate the magnetic field configurations of the device therefore giving making the device more sensitive to a particular test object to thereby, making the above combination more effective.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Isla, J et al., ("Optimization of the Bias Magnetic Field of Shear Wave EMATs”), hereinafter, Isla in view of  Avio (EP 2369721 A2).
Regarding  claim 5, Isla does not particularly disclose or suggest wherein the plurality of permanent magnets includes wedge shaped magnets around the ferromagnetic core. Avio discloses wherein the plurality of permanent magnets includes wedge shaped magnets around the ferromagnetic core (magnets 140 (plurality of permanent magnets) are wedge shaped and around a stator (ferromagnetic core); paragraph [0082], claim 7 of Avio; figure 19). It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify the device of .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Isla in view of Meethal et al. (US 2007/0151344), hereinafter, Meethal.
Regarding claim 6, Isla does not particularly disclose or suggest wherein the plurality of permanent magnets is a first plurality of permanent magnets, and the ferromagnetic core is a first ferromagnetic core, the apparatus further including a second plurality of permanent magnets and a second ferromagnetic core, wherein at least one permanent magnet of the first plurality faces the first ferromagnetic core with one magnetic pole and the second ferromagnetic core with another magnetic pole.  Meethal discloses wherein the plurality of permanent magnets is a first plurality of permanent magnets (magnets 36 & 38 (first plurality of permanent magnets); figure 3; paragraph [0033]), and the ferromagnetic core is a first ferromagnetic core (and a laminated wear plate 46 (ferromagnetic core) is a first ferromagnetic core; figure 3; paragraphs [0032] & [0034]-[0035]), the apparatus further including a second plurality of permanent magnets and a second ferromagnetic core (an EMAT further including magnets 40 & 42 (second plurality of permanent magnets) and iron core 62 (second ferromagnetic core); figure 3; paragraphs [0032] & [0034]-[0035]), wherein at least one permanent magnet of the first plurality faces the first ferromagnetic core with one magnetic pole and the second ferromagnetic core with another magnetic pole 
Regarding claim 7, Isla does not particularly disclose or suggest wherein the ferromagnetic core comprises laminated sheets, and wherein individual laminated sheets of the ferromagnetic core are generally perpendicular to the coil. However, Meethal further discloses wherein the ferromagnetic core comprises laminated sheets (a laminated wear plate 24 (ferromagnetic core) includes epoxy covered layers (laminated sheets); figure 4; paragraph [0034]), and wherein individual laminated sheets of the ferromagnetic core are generally perpendicular to the coil (the individual epoxy covered layers of the laminated wear plate 24 are perpendicular to a coil 62; figure 3-5; paragraphs [003l]-[0032] & [0034]-[0035]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Isla to provide .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Isla in view of RU 2265208 Cl to Smirnov, J et al., (hereinafter "Smirnov").
Regarding claim 8, Isla does not particularly disclose or suggest wherein the ferromagnetic core protrudes toward the coil out of an outer surface of the plurality of permanent magnets. However, Smirnov discloses wherein the ferromagnetic core protrudes toward the coil out ot an outer surface of the plurality of permanent magnets (a hub 6 (ferromagnetic core) protrudes toward a transducer coil 15 out of an outer surface of the permanent circular magnet 7 and permanent ring magnets 8 (a plurality of permanent magnets); figure 1 on first page; page 2, paragraph 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Isla to provide the ferromagnetic core protrudes toward the coil out of an outer surface of the plurality of permanent magnets, as taught by Smirnov, in order to provide the advantages of allowing for a means by which to create a projecting ferromagnetic core thus to increase the length of use of the apparatus when such apparatus extensions will make for a more direct detection in tight spaces that would not be reachable otherwise.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isla in view of Smirnov, in further view of US 9,068,623 B2 to Gysen, et al., (hereinafter “Gysen”).
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isla in view of US 5,689,070 A to Clark, S et al., (hereinafter “Clark").
Regarding claim 12, Isla does not particularly disclose or suggest wherein the coil comprises a transmitter (TX) coil and a receiver (RX) coil that are stacked between the object and the ferromagnetic core. However, Clark discloses wherein the coil comprises a transmitter (TX) coil and a receiver (RX) coil that are stacked between the object and the ferromagnetic core (a coil includes a transmitter coil and a receiver coil a placed in the stack between the work piece 16 and end cap; figures 8 & 13; column 7, lines 35-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Isla to provide the coil comprises a transmitter (TX) coil and a receiver (RX) coil that are stacked between .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Isla in view of JP 2014529721 A to 3M Innovative Properties Co., (hereinafter “3M”).
Regarding claim 15, Isla does not particularly disclose or suggest wherein the coil includes conductive traces with serrated edges. However, 3M discloses wherein the coil includes conductive traces with serrated edges (an induction coil (coil) comprises a conductive trace having a serrated edge; claim 9 of 3M, page 17, paragraph 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Isla to provide wherein the coil includes conductive traces with serrated edges, as taught by 3M, in order to provide the advantages of allowing for a means to reduce coil size of the apparatus thus making said apparatus lighter and oa3ier to transport.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over r in view of Umemoto et al. (US Patent 7,202,652), hereinafter “Umemoto.
Regarding claim 17, Isla discloses the apparatus of claim 1. Isla falls to disclose further comprising a plurality of switches electrically connected to the coil. However, Umemoto discloses further comprising a plurality of switches electrically connected to the coil (including FETs N1 and N2 (plurality of switches) electrically coupled to a coil; column 3, lines 15-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Isla to provide further comprising a 
Regarding claim 18, Isla in view of Umemoto does not particularly disclose or suggest wherein individual switches of the plurality of switches are field effect transistors (FETs) that are individually controllable. However, Umemoto further discloses wherein individual switches of the plurality of switches are field effect transistors (FETs) that are individually controllable (the FETs N1 and N2 are field effect transistors that are individually controlled via being turned on and or off separately or together; column 3, lines 30-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Isla to provide individual switches of the plurality of switches are field effect transistors (FETs) that are individually controllable, as taught by Umemoto, in order to provide the advantages of allowing a means to effectively and efficiently control the coil through switches that are in common use today and are known to be dependable.	
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isla in view Meethal.
Regarding claim 19, Isla further discloses comprising: generating a magnetic field through a ferromagnetic core by a plurality of permanent magnets arranged peripherally around the ferromagnetic core (comprising: creating the B-field through the ferromagnetic core via several magnets arranged around the periphery of a ferromagnetic core and made to produce a B-field through the ferromagnetic core; abstract; page 1150; figure 2; left column; paragraph 2); generating a current in a 
Regarding claim 20, Isla in view of Meethal discloses the method of claim 19. Isla fails to disclose wherein the current in the coil is generated by a series of voltage pulses, and wherein a leading voltage pulse or a trailing voltage pulse in the series are .
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Isla in view of Meethal and further view of Umemoto.
Regarding claim 23, Isla in view or Meethal does not particularly disclose or suggest wherein the current in the coil is controlled by a set of independently openable and closeable field effect transistors (FETs). However, Umemoto further discloses wherein the current in the coil is controlled by a set of independently operable and closeable field effect transistors (FETs) (the current in the coils is operated via a set of independent turning on and off (opening and closing) FETs N1 and N2; column 3, lines 30-40). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Isla to provide the current in the coil is controlled by a 
Regarding claim 24, the combination of Isla in view of Meethal and further view of Umemoto discloses the method of claim 23. Isla fails to disclose further comprising changing a direction of the current in the coil by opening and closing the FETs. However, Umemoto further discloses further comprising changing a direction of the current in the coil by opening and closing the FETs (changing the current direction from negative to positive and vice versa in the coil by turning on and off the FETs N1 and N2; column 4, lines 30-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Isla to provide further comprising changing a direction of the current in the coil by opening and closing the FETs, as taught by Umemoto, in order to provide the advantages of allowing a means to effectively and efficiently control the coil through switches that are in common use today and are known to be dependable.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Isla in view Meethal, in further view of Smirnov.
Regarding claim 27, Isla in view of Meethal discloses the method of claim 19. Isla fails to disclose wherein the ferromagnetic core protrudes out of an outer surface of the plurality of permanent magnets toward the coil. However, Smirnov further discloses wherein the ferromagnetic core protrudes out of an outer surface of the plurality of permanent magnets toward the coil (the hub 6 protrudes out of an outer surface of the .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Isla in view of Meethal and in further view of Smirnov.
Regarding claim 28, Isla in view of Meethal, in further view of Smirnov discloses the method of claim 27. Isla further discloses further comprising moving the ferromagnetic core toward and away from the object (the ferromagnetic core is moved towards and away from the specimen; abstract, page 1149; figure 1, page 1150, figure 2; page 1156, figure 1010).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Isla in view Meethal, in further view of US 7,963,165 B2 to Sinha, D (hereinafter “Sinha”).
Regarding claim 29, Isla in view of Meethal discloses the method of claim 19. Isla fails to disclose wherein the transmitted ultrasound waves travel in a non-perpendicular direction with respect to a surface of the object. However, Sinha further discloses wherein the transmitted ultrasound waves travel in a non-perpendicular direction with respect to a surface of the object (a transmitted an ultrasonic sound pulse (ultrasound .
Allowable Subject Matter
Claims 3, 13-14, 16, 21-22 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest “wherein the fifth magnet faces the ferromagnetic core with the same magnetic pole as the first, second, third and fourth magnets” as recited in claim 3.
In the closest prior art, Meethal further discloses wherein the plurality of permanent magnets further comprises a fifth magnet that faces a top side of the ferromagnetic core opposite from the object (magnets 36-44 (plurality of permanent magnets) includes a magnet 44 (fifth magnet) that faces a top side of the laminated wave plate 54 (ferromagnetic core) opposite an pipe 14 (object); figure 3; paragraphs [0032] & [0035]). Meethal and the references of record fail to disclose, teach or suggest 
The prior art of record does not teach or fairly suggest wherein the TX coil is closer to the object than the RX coil as recited in claim 13.
The prior art does not teach or fairly suggest “wherein the coil includes conductive traces encapsulated in a sound absorbing cladding” as recited in claim 16.
The prior art does not teach or fairly suggest “wherein the current in the coil is about zero at an ending edge of the trailing voltage pulse” as recited in claim 21.
The prior art does not teach or fairly suggest “wherein the leading voltage pulse or the trailing voltage pulse is adjustable to reduce a dead time for detecting the reflected ultrasound waves” as recited in claim 22.
The prior art does not teach or fairly suggest “during detecting reflected ultrasound waves, at least two FETs are in a closed position” as recited in claim 25.
The prior art does not teach or fairly suggest comprising” canceling a dead time in the coil, wherein the TX coil comprises a first TX conductive trace (TX1) and a second TX conductive trace (TX2), and the RX coil comprises a first RX conductive trace (RX 1) and a second RX conductive trace (RX2), wherein the TX1 and the RX1 are under the ferromagnetic core and wherein windings of the RX2 are laid out as a mirror-image of winding of the RX1” as recited in claim 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861